Citation Nr: 1711879	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a right hip disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1983 to December 1987, and from November 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

While the issue of entitlement to service connection for a right hip disability has been developed as a new and material issue during this appeal, the Board finds that the February 2008 statement submitted by the Veteran essentially constitutes a timely notice of disagreement (NOD) with the April 2007 rating decision that denied service connection for a right hip disability.  Therefore, new and material evidence is not required and the issue has been recharacterized as it appears on the title page of this decision.  


FINDINGS OF FACT

1.  August 2006 rating decision denied service connection for left hip disability; the Veteran did not file a timely notice of disagreement, and no evidence was received within one year of the RO decisions, nor were new, relevant service records received any time thereafter.

2.  The evidence associated with the claims file subsequent to the August 2006 rating decision denying service connection for left hip disability is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

3.  Symptoms of a right hip disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree within one year of active service; and there is no medical nexus between the current right hip disability and either active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied service connection for a left hip disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The evidence received subsequent to the August 2006 rating decision is not new and material to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2016).

3.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Left Hip Disability Claim

In April 2006, the Veteran filed an initial claim for service connection for a left hip disability, claimed as secondary to his service-connected Achilles tendonitis.  The claim was denied in an August 2006 rating decision.  The RO found that there was no evidence of a medical nexus between the current disability and either active service or a service-connected disability.  The Veteran did not file a timely notice of disagreement (NOD) with either the August 2006 rating decision, and no evidence was received within one year of either RO decision, nor were new, relevant service records received at any time thereafter.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the August 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequently, in February 2008, the Veteran filed a request to reopen his claim for service connection for a bilateral hip disability.  In the July 2009 rating decision that is the subject of this appeal, the RO denied reopening of the claim, finding that no new and material evidence showing a nexus between the claimed disabilities and either active service or a service-connected disability had been received.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final August 2006 rating decision denying service connection included service treatment records, post-service VA treatment records, a VA examination report and opinion, and the Veteran's statements.    

Service treatment records were negative for any reports, signs, symptoms, findings, or diagnosis of a hip disability, including the August 1993 separation examination report.  The first post-service documented complaint of hip pain was in 2005, and post-service treatment records did not indicate that there was an etiological relationship between the hip problems and either active service or a service-connected disability.  In August 2006, a VA examiner opined that the osteoarthritis of the left hip was not etiologically related to the service-connected Achilles tendonitis, reasoning that such a relationship was not supported by the doctor's clinical experience or by medical literature.    

Based on this evidence, in the August 2006 the RO denied the claim for service connection, finding that there was no evidence of a medical nexus between the current left hip disability and either active service or a service-connected disability.   

Evidence added to the record since the time of the last final denial in August 2006  include updated post-service treatment records, which show ongoing treatment for bilateral hip problems, and additional statements from the Veteran expressing his belief that his current hip problems are related to either active service or to his service-connected Achilles tendonitis.  

In sum, none of the evidence submitted and received since the last final denial demonstrates a medical nexus between the current left hip disability and either active service or a service-connected disability, and the Veteran's statements are redundant in that he has reiterated his assertions that his hip problems are related to his active service or a service-connected disability.  The essence of his statements has not changed.  

The evidence added to the record since the previous August 2006 denial of the claims for service connection for a left hip disability does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in August 2006, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to show treatment for hip problems but does not indicate a medical nexus between the current disorder and either active service or a service-connected disability, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a left hip disability cannot be reopened.  

Service Connection for a Right Hip Disability

As was noted in the introduction section above, while the issue of entitlement to service connection for a right hip disability has been developed as a new and material issue during this appeal, the Board finds that the February 2008 statement submitted by the Veteran essentially constitutes a timely notice of disagreement (NOD) with the April 2007 rating decision that denied service connection for a right hip disability.  Therefore, this issue has been pending as an initial appeal since the April 2007 rating decision. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of arthritis of the right hip.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current right hip disability is related to either active service or was caused or aggravated by his service-connected Achilles tendon disability due to an altered gait.  

His service treatment records are negative for any signs, symptoms, reports, complaints, treatment, or diagnoses of a right hip problem, including the November 1987 and August 1993 separation examination reports from both periods of active service.  

Following separation from his second period of active service in September 1993, he first reported left hip pain in 2005.  In August 2006, one of his treating clinicians performed an x-ray of the right hip to compare it to the left hip even though the Veteran had not voiced any complaints with regard to the right hip.  The x-ray study showed degenerative joint disease that was less severe than that seen in the left hip.

Subsequent private treatment records show progressive pain in the right hip along with a recommendation for total hip arthroplasties.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a right hip disability during active service, and that the preponderance of the evidence demonstrates that symptoms of the claimed disability were not continuous or recurrent in service.  As noted above, the service treatment records are silent as to any symptoms or diagnosis of a hip condition.      

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a right hip disability have not been continuous or recurrent since separation from active service in September 1993.  

Following separation from service in September 1993, the evidence of record does not show any complaints, diagnosis, or treatment for a right hip disability until 2006, as described above.  The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for thirteen years after service separation until 2006 is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a right hip disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disability have not been continuous or recurrent since service separation includes the complaints of and treatment for a left hip problem on multiple occasions in 2005 with no mention of right hip problems, providing highly probative evidence that he was not currently experiencing nor had he experienced right hip problems continuously since active service.  

The Board also finds that the preponderance of the evidence demonstrates that right hip arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no diagnosis or findings of right hip arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of right hip arthritis until 2006, as noted above.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as claims of continuous or recurrent symptoms of a right hip disability since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a right hip disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hip problems; the 2005 treatment notes indicating that the Veteran was experiencing left hip pain but did not report any right hip problems; and the lack of any documentation of reports or treatment for a right hip disability until 2006, thirteen years after service separation.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptoms of the claimed disability since service so as to warrant a grant of service connection.  Moreover, the medical evidence of record does not otherwise suggest an etiological relationship between the current right hip disability and active service so as to warrant a grant of service connection. 

With regard to his claim that the right hip disability is etiologically related to his service-connected Achilles tendonitis, as noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates no relationship, of either causation or aggravation, between the Veteran's right hip disability and his service-connected Achilles tendonitis.  

The Veteran was afforded a VA examination in June 2006 with regard to his left hip disability.  Although there were no findings or diagnosis of a right hip disability, the VA examiner noted that osteoarthritis may occur as primary idiopathic or as a secondary disorder.  Primary osteoarthritis occurs without an obvious reason and is the most common form of arthritis.  Secondary forms of the disease develops because of some identifiable reason, e.g., joint instability caused by injury to a known ligament or meniscus cartilage tear, metabolic alteration of the cartilage and crystal deposition, and repetitive use or abuse of the joint related to occupation or sports.  

Notably, no clinician has opined that the right hip disability was caused or aggravated by the service-connected Achilles tendonitis or resulting altered gait, nor does the medical evidence otherwise suggest such an etiological relationship.  

The Board acknowledges the Veteran's statements that his right hip disability is etiologically related to his active service or to his service-connected Achilles tendonitis.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's right hip disability and his military service or a service-connected disability, including no credible evidence of continuous or recurrent symptoms of a right hip disability during active service, continuous or recurrent symptoms following service separation, or competent medical evidence establishing a link between the Veteran's right hip disability and either active service or a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right hip disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms of the claimed disability.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of an April 2008 letter.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the April 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Board notes that the Veteran has not been afforded a new VA examination with regard to his left hip disability since he filed a request to reopen his claim in February 2008.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hip disability.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

The Board also acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a right hip disability; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a right hip disability.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a right hip disability in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a right hip disability in service and no continuity of symptoms of a right hip disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right hip disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right hip disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right hip disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Moreover, there is no suggestion that the right hip disability is etiologically related to a service-connected disability.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


